Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the claims filed 4/8/2022. Claims 4 and 9 are canceled.  Claims 1-3, 13-15, 19, 20 are amended.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Final authorization for this examiner’s amendment was given in a telephone interview with J Scott Martin 7/14/2022. 

The CLAIMS have been amended as follows: 

2. (Currently Amended) The method of claim 1, wherein the actuating component is a valve for [[a]] the gas turbine engine.
3. (Currently Amended) The method of claim 1, wherein the method further comprises:
determining whether the delta is greater than or equal to zero;
wherein if the delta is greater than or equal to zero (0), the demanded position output for the current time step is outputted as a value that is equal to the demanded position input.
9. (Cancel) 
13. (Currently Amended) The method of claim 1, wherein determining the gain comprises: 
scheduling the gain based at least in part on the rate of change of the demanded position input 
15. (Currently Amended) The turbine engine of claim 14, wherein the actuator defines a stroke, and wherein the demanded position input is input into the adaptive damping lag filter as a percentage of the stroke, the derivative of the demanded position input is a percentage of the stroke over time, and the demanded position output is output from the adaptive damping lag filter as [[a]] another percentage of the stroke.
determining a gain based at least in part on a size or a sign of the delta, wherein the gain is selectable between at least three gains, including a slow gain, a fast tracking gain, and a fast recovery gain; and
outputting a demanded position output for the current time step based at least part on the gain.

Allowable Subject Matter
Claims 1-3, 5-8, and 10-20 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record does not teach wherein the gain is determined as one of a plurality of gains that include a slow gain, a fast tracking gain, and a fast recovery gain in combination with the other limitations of the claim.
Regarding claim 14, the prior art of record does not teach wherein the gain is determined as one of a plurality of gains that include a slow gain, a fast tracking gain, and a fast recovery gain in combination with the other limitations of the claim.
Regarding claim 19, the prior art of record does not teach wherein the gain
 is selectable between at least three gains, including a slow gain, a fast tracking gain, and a fast recovery gain in combination with the other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE BREAZEAL whose telephone number is (571)272-5792. The examiner can normally be reached Monday-Friday 9:30-6:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM LEE. BREAZEAL/
Examiner
Art Unit 3741



/ARUN GOYAL/Primary Examiner, Art Unit 3741